Wood, J., (after stating the facts). (1) The court did not err in refusing appellant’s prayers for- instructions numbers 2 and 4. The 'giving of prayer No. 2 would have permitted the jury to find that appellant Daniels was not liable for the rents under the lease contract for a period of fifteen days during a dangerous floe of ice in the river, if the manager of the appellee instructed the appellant to tie up said boat during such time. This would have been varying the terms of the written contract by oral testimony. The written contract only relieved appellants of liability in case of ‘ ‘ extraordinary breakage of machinery, such as shafts, cylinders, collapsing of flues, and such' other accidents as may 'Cause said steamer to go on the dock;” and in case of “storms, explosions,” fire, etc.,'that 'resulted.in the destruction of .the boat ¡or such injury to her as would put her out of use; or, in other words, those accidents that would ¡destroy the boat entirely or so injure her that she would have .to be placed on -the dock for repairs. The contract did not contemplate a deduction for rents during suieh time as it might be dangerous to navigate the river on account of ice floes or some other dangerous conditions. Nothing short of some physical injury to the vessel, such as mentioned in the contract, would have relieved appellant Daniels from the payment of rents 'during such period as the boat was in that condition. Prayer No. 4 for instruction would have permitted the jury to deduct from the 'amount due appellee any sums expended by appellant Daniels for taking care of the boat during the time that she was tied up on laiCcount of the ice, and during the time repairs were being made on her rudder. Such expenses were not in 'Contemplation of the written contract, and the court therefore did not err in rejecting this prayer.  (2) The court allowed the jury to find for the 'appellant Daniels the necessary expenses incurred 'by -him in equipping the boat and in repairing same, ¡and for the time lost while the rudder was being installed. In so instructing the jury, the court certainly construed the contract as favorably to the appellant Daniels as he was entitled. The court by its ruling upon the instructions sought to narrow the issue to the terms of the written contract which was correct. The judgment is therefore affirmed.